DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/5/2021 has been entered. Amended Claims 1, 4, 11, 13 and 15 have been entered. The amendment has overcome the 112(b) rejections previously set forth - those 112(b) rejections have been withdrawn accordingly. Claims 1-17 are currently pending. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claims 2-10 are rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charrier et al. (US 4,401,058) (hereinafter “Charrier”). 
	Regarding Claim 11, Charrier teaches of a heat exchanger (Fig. 6) comprising: 
	a shroud (1) at least partially defining an interior region (region inside of shroud (1)) (see at least Figs. 1 and 6); 
	a plurality of tubes (3) annularly arranged in the interior region defined by the shroud and spaced from the shroud (see at least Figs. 1 and 6), the plurality of tubes extending in an axial direction and defining a center region (region that central burner (7) is disposed within) extending inward from the plurality of tubes (see Figs. 1, 6) and a skirt region (region between tubes (3) and shroud (1)) interposed between the plurality of tubes and the shroud (see Figs. 1, 6); 
	a burner (7) configured to deliver combustion gases to the center region (see at least Col. 4 and Fig. 6); 
	a combustion gas vent (29) coupled to the center region for exhausting combustion gases (see at least Fig. 6); and 
	a divider (24) positioned to separate the center region by extending between two of the plurality of tubes (the tube shown on the left hand side of Fig. 6 and the tube shown on the right hand side of Fig. 6), the divider positioned such that the combustion gas vent receives combustion gases that flow through the skirt region (see at least Cols. 6-7 and Figs. 1, 6), the divider comprising a first portion extending in the axial direction (the vertical side portion of the divider (24) that extends along the thickness of the divider in the axial direction as shown in Fig. 6) and a second portion extending from the first portion in a direction different from the axial direction (the horizontal top portion of the divider that extends along the top of the divider (24) in the radial direction as shown in Fig. 6) (see at least Fig. 6). 

	Regarding Claim 12, Charrier also teaches that the divider (24) separates the center region to form an upstream section (section above element (24)) in direct communication with the burner and a downstream section (section below element (24)) in direct communication with the combustion gas vent (see at least Cols. 4-5 and Figs. 1, 6).

	Regarding Claim 13, Charrier also teaches that the combustion gases flow from an upstream side of the skirt region (region in the skirt region above element (24)) to a downstream side skirt region of the downstream section (region in the skirt region below element (24)) (see at least Cols. 4-5 and Figs. 1, 6).

	Regarding Claim 14, Charrier also teaches that the plurality of tubes are annularly arranged to form a circular arrangement (see at least Fig. 1).

	Regarding Claim 15, Charrier teaches of a heat exchanger (Fig. 6) having a divider (24) comprising: 
	a shell (1) at least partially defining an interior region (region within shell (1)) (see at least Figs. 1 and 6); 
	a burner (7) configured to deliver combustion gases into the interior region (see at least Cols. 4-5 and Figs. 1, 6); 
	a plurality of tubes (3) configured to circulate a fluid therein, the plurality of tubes extending through the interior region in an axial direction and interposed between the burner and the shell, the plurality of tubes defining a center region (region that central burner (7) is disposed within) extending inwardly from the plurality of tubes (see at least Cols. 4-5 and Figs. 1, 6); and

	wherein a divider (24) is interposed between at least two of the plurality of tubes (the tube shown on the left hand side of Fig. 6 and the tube shown on the right hand side of Fig. 6) and positioned to separate the interior region into an upstream side adjacent a first side of the divider (side above element (24) as shown in Fig. 6) and a downstream side (side below element (24) as shown in Fig. 6) adjacent an opposed second side of the divider (see Fig. 6), wherein the combustion gases from the burner are received by the upstream side and the combustion gases are exhausted from the downstream side by the combustion gas vent (see at least Cols. 6-7 and Figs. 1, 6), the divider comprising a first portion extending in the axial direction (the vertical side portion of the divider (24) that extends along the thickness of the divider in the axial direction as shown in Fig. 6) and a second portion extending from the first portion in a direction different from the axial direction (the horizontal top portion of the divider that extends along the top of the divider (24) in the radial direction as shown in Fig. 6) (see at least Fig. 6).

	Regarding Claim 16, Charrier also teaches that the fluid flows through one or more tubes of the plurality of tubes disposed in the downstream side prior to flowing through one or more tubes disposed in the upstream side (since the fluid inlet is disposed in the downstream side) (see at least Cols. 4-5 and Figs. 1, 6). 

	Regarding Claim 17, Charrier also teaches that the divider extends between the burner and the combustion gas vent (as can be observed in Fig. 6, divider (24) is disposed between the burner and the combustion gas vent in a fully extended position - divider (24) accordingly “extends” between the burner and the combustion gas vent as claimed).

Allowable Subject Matter
Independent Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action.
	Dependent Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding independent Claim 1: The subject matter of Claim 1 is considered to be allowable for the reasons set forth in the Non-Final Rejection filed 10/6/2020. 
	However, Independent Claim 1 and dependent Claims 2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (as presented above) and are consequently not in condition for allowance at this time. Note that this indication of allowable subject matter is subject to change depending on any change in the scope of the claims that may result from additional amendments. 

Response to Arguments
The arguments filed on 1/5/2021 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that the amendment made to Claim 1 overcomes the 112(b) rejection previously set forth for Claim 1 and that Claim 1 should consequently be allowed. Applicant has also argued that the amendments made to Claims 11 and 15 now distinguish Claims 11 and 15 from the Charrier prior art reference.  

	Regarding the arguments concerning Claim 1: While the amendments made to Claim 1 have overcome the 112(b) rejection set forth, they have created a new 112(a) issue (as presented above). It is recommended that Applicant further amend Claim 1 by eliminating the “not adjacent to” language and by specifying that the tubes in question are, for example, opposite to one another, are disposed on opposite sides of the plurality of tubes or are configured in any way disclosed or shown in e.g. Figs. 4 or 5. 
	Regarding the arguments concerning Claims 11 and 15: The amendments made to Claims 11 and 15 are still too broad to overcome the prior art of record since the divider (24) taught by Charrier does comprise a first portion extending in the axial direction (the vertical side portion of the divider (24) that extends along the thickness of the divider in the axial direction as shown in Fig. 6) and a second portion extending from the first portion in a direction different from the axial direction (the horizontal top portion of the divider that extends along the top of the divider (24) in the radial direction as shown in Fig. 6) (see at least Fig. 6). Furthermore, other prior art examples are known that have similar dividers with even more distinctive shape that could readily be applied in a rejection if needed (such as e.g. Hamada et al. (US 2007/0209606 A1) - Fig. 17). Therefore, the amendments made to Claims 11 and 15 are still too broad to overcome the prior art of record.
	It is recommended that Applicant further amend Claims 11 and 15 to specify that the divider extends within an interior region from a top tube sheet to a bottom tube sheet (or equivalent) to endeavor to overcome the prior art of record. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamada et al. (US 2007/0209606 A1), Le Mer et al. (US 7,281,497 B2) and Deivasigamani et al. (US 2011/0041781 A1) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/31/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762